DETAILED ACTION

This Office action responds to papers submitted on 18 April 2022.

Claims 1-3, 5, 9,11, 13, 16 and 19-26 are pending and presented for examination.  Claims 4, 6-8, 10, 12, 14, 15, 17 and 18 have been canceled.  Claims 21-26 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The rejection of claims 1, 2, 5-15, and 19-20 under 35 U.S.C. 102(a)(2) as being anticipated by Harada (USPAP No. US 2021/0280188 A1) is maintained but has been edited to meet the changes as per the amendments and restated herein below.

The rejection of claims 3 and 4 under 35 U.S.C. 103 as being unpatentable over Harada (USPAP No. US 2021/0280188 A1) in view of Shimauchi et al. (USPAP No. US
2019/0290156 A1) is maintained but edited to meet the changes as per the amendments and restated herein below.

The rejection of claims 16-18 under 35 U.S.C. 103 as being unpatentable over Harada (USPAP No. US 2021/0280188 A1) in view of Watanabe (USPAP No. US 2019/0300001 A1) is maintained but edited to meet the changes as per the amendments and restated herein below.
Response to Arguments
Applicant's arguments filed on April 18, 2022 have been fully considered but they are not persuasive.
Applicant starts with the argument that the rejection of claims 1,2, 5-15 and 19-20 as being anticipated by Harada fails to expressly or inherently describe every element of the information processing device of claim 1.  Examiner disagrees.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As clearly stated by Harada in the paragraphs cited, Harada teaches the elements of the instant invention as was claimed and presented.  Harada teaches the use of biological/physiological information as described in paragraph [0020] as “acquiring biological data from a biosensor that senses a biological state of a user; acquiring sound data from a microphone that senses sound in space in which the user is present; determining a sleep state of the user based on the biological data”.  Regarding the using the biological/physiological data to turn on or off a device, Harada explains this in paragraph [0084] as “ the control instruction word “Good night” is associated with the target device “air conditioner” and the device control command “going to sleep mode”, associated with the target device “lighting device” and the device control command “power off”, and associated with the target device “television” and the device control command “power off” wherein it is clearly described as to turning on or off a piece of equipment of device.  Applicant argues that the turning on or off is not properly taught by the reference of prior art.  This is incorrect as Harada clearly teaches the function level of the equipment of device is either on or off, especially since the function level is related to the output of the device or equipment in the on position is considered to be the enablement of the device or equipment while the off position is deemed to be the disenablement of the device or equipment.

Claim Objections
The status of the instant claims is not specifically stated.  In the Claim Amendments – claim 4 is listed but in the Remarks claim 4 is listed as being cancelled.  For purposes of examination, claim has been examined as amended.  Appropriate correction required.

Various types of biological information have been detected in order to estimate mental states such as nervousness, vigilance, and concentration. Biological information such as a heart rate, fluctuation in a heart rate, a respiratory rate, fluctuation in a respiratory rate, the depth of respiration, blood pressure, brain waves, cerebral blood flow (CBF), pupil diameter, nose temperature, blinking, and movement of a line of sight has been used.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claims 1, 19, and 20 have been amended to include “first reference information” and “second reference information”.  Examiner notes that the paragraphs stated as support in the specification (i.e. paragraphs [0030], [0049], [0050], and [0051]) does not clearly specify the use of “first/second reference information” and does not appear in the instant disclosure.  For this reason and for purposes of examination, the “reference information” is interpreted as being similar to the stated “management information” (see paragraph [0049] of instant specification).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9, 11, 13, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. US 2021/0280188 A1 to Harada.
The published reference of prior art to Harada teaches of a method and system using a technique for controlling a device by using a user’s voice.  In doing so, the elements of the instant invention are taught/fairly suggested by the reference as explained herewith.
In consideration of the independent claims 1, 19, and 20, an information processing device and a non-transitory computer readable medium storing a program to execute the process is claimed as comprising a processor configured to – (the processor used to acquire biological data is taught in paragraph [0020]):
output an instruction for turning equipment on or off based on a first physiological information and a predetermined first reference information in response to acquiring the first physiological information from a user that corresponds to turning the equipment on or off – (is taught in paragraphs [0020]-[0021] and [0084] as “controlling output of a device control command based on the text data by controlling necessity of operation determination to determine whether a predetermined operation (i.e. turning on or off) has been performed by the user based on the sleep state”.  The use of biological/physiological data is defined by the biological data of Harada), and 
output an instruction for setting a function level of the equipment based on a  second physiological information and a predetermined second reference information from the user or environmental information that corresponds to a function level of the equipment wherein the second physiological information is acquired from the user, and the functional level is a level related to the performance or output of the equipment– (taught in paragraphs [0061]-[0063], [0072], and [0084].  The function level aspect taught in paragraph [0072] where the sleep states are used commensurate to the function levels, while the environmental information part is taught in paragraphs [0061]-[0063] as the lighting device and cooling/heating devices, and the instructions for setting a device is taught in paragraph [0020]-[0021] as stated above and see Fig. 3).
Harada teaches the use of a non-transitory computer readable medium storing a program to execute the process in paragraph [0050] where “the non-transitory computer-readable recording medium recording an information processing program according causes a computer to perform functions of …” is stated.

Regarding claim 2 the processor is configured to output an instruction for turning on the equipment and output an instruction for setting a function level of the equipment according to the second physiological information in a case where the second physiological information is acquired within a predetermined amount of time from a point in time when the first physiological information that corresponds to turning on the equipment is acquired is stated.  Harada teaches this element in paragraphs [0020]-[0021] as stated above in relation to the function level aspect being taught in paragraph [0072].  In paragraph [0066], biological data from a biosensor is associated with the first data and the sound data is equated to the second data.   

As per claim 5, the processor being additionally configured to confirm whether or not the physiological information from the user acquired after the equipment begins to operate is physiological information conforming to an intention of the user is recited.  In paragraph [0074] Harada describes the process of when the “the biological data of the user 103 is not detected, the sleep state determination unit 221 determines that the sleep state is the leaving bed state. When the biological data is detected from the state in which the biological data of the user 103 is not detected, the sleep state determination unit 221 determines that the sleep state is the lying in bed state. When the sleep state is an awake state after it is determined that the sleep state is the lying in bed state until falling asleep, the sleep state determination unit 221 determines that the sleep state is the pre-sleep awake state. When the sleep state is an awake state continuously for a predetermined period after it is determined that the sleep state is the lying in bed state, the sleep state determination unit 221 determines that the sleep state is the pre-sleep awake state. Note that the predetermined period is, for example, 15 minutes.”  

Claim 9 is directed to the processor being additionally configured to cause the equipment to operate in coordination with other equipment according to a result of the confirmation.  The feature is described by Harada in paragraphs [0094]-[0095] where the determination unit decides the operation is necessary.

In claim 11, the operation of the other equipment is decided according to a priority.  In paragraphs [0086]-[0087] Harada states that the command control unit includes an operation determination unit which determines the necessity of operating the device based upon the sleep rate of the user, the necessity being determined is commensurate with the priority of equipment operation. 

With regard to claim 13, the intention of the user is determined on a basis of behavior by the user and the biological information from the user.  This is taught by Harada in paragraph [0022] “determining the necessity of the operation determination based on the sleep state; when it is determined that the operation determination is necessary, (i) determining whether the predetermined operation has been performed by the user, and (ii) outputting the device control command when it is determined that the predetermined operation has been performed; and when it is determined that the operation determination is unnecessary, outputting the device control command.”  Here “the necessity” is stated as the need or intention of the user.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US
Patent Application Publication No. US 2021/0280188 Ai to Harada as applied to claims
1 and 2 above, and further in view of US Patent Application Publication No. US
2019/0290156 A1 to Shimauchi et al..
Claims 3 and 4 state that the first physiological information and the second physiological information are a same type of physiological information in different frequency bands.  Although Harada teaches the collection of biological information for the control of devices, the reference of prior art falls short of identifying the frequency of the bandwidth of the information. For this reason, in the same area of endeavor Shimauchi et al. (herein after referred to as “Shimauchi’) teaches the use of filter banks to analyze the signals as indicated in paragraph [0002]. As is well known, frequency analysis serves mainly to assess the physical magnitude of sound or vibration. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Harada with the filter banks as used by Shimauchi so as to allow for the analyzing of the signals to ensure a Suitable range so that they are proper and clean for accurate representation as indicated by Shimauchi in paragraph [0033].

Claim 16 and 21-26 are rejected under 35 U.S.C. §103 as being unpatentable over US Patent Application Publication No. US 2021/0280188 Ai to Harada as applied to claims 1, 19 and 20 above, and further in view of US Patent Application Publication No. US 2019/0300001 A1 to Watanabe.
With claim 16, the processor is additionally configured to evaluate an effect
of the operation of the equipment on a basis of an amount of change in the biological
information from the user. In paragraph [0005] Harada states “technique is used during
a period from lying in bed to rising (hereinafter also referred to as during sleeping
period), there is a possibility of increasing the user's awakening degree.” But does not
particularly address the effect of the equipment operation on an amount of change in
the physiological information. For this reason, the prior art of Watanabe is relied upon.
Watanabe teaches the use of an operation appropriateness determination system using
biometric sensing apparatus with daily operating devices. In doing so, Watanabe states
that a biological information estimation device and “the biological information estimation
unit 103 estimates current biological information regarding an operator on the basis of
the data accumulated in the storage device 104. The estimated biological information is
a value of current biological information estimated on the basis of operation loads and
biological information regarding the operator obtained in the past. For this reason, this
information will be referred to as "estimated biological information". The operation
appropriateness determination unit 105 compares estimated biological information and
measured biological information regarding an operator with each other and determines
operation appropriateness on the basis of a result of the comparison.” (emphasis
added). Therefore, it would have been obvious to a person of ordinary skill in the art
before the effective filing date of the invention to have modified the above mentioned
invention of Harada with the operation appropriateness determination unit of Watanabe
so as to calculate and estimate the biological information so as to evaluate the changes
in a user.
	As per claims 21-23, the first reference information is physiological information measured from the user in response to the user having manually turned the equipment on or off.  This is taught by Harada in paragraphs [0020]-[0021] and [0084] as “controlling output of a device control command based on the text data by controlling necessity of operation determination to determine whether a predetermined operation (i.e. turning on or off) has been performed by the user based on the sleep state”.  The use of biological/physiological data is defined by the biological data of Harada.
	Claims 24-26 are directed to the first and second physiological information being brain waves.  The use of brain waves as biological/physiological information is taught by Watanabe in paragraph [0109] as “various types of biological information have been detected in order to estimate mental states such as nervousness, vigilance, and concentration. Biological information such as a heart rate, fluctuation in a heart rate, a respiratory rate, fluctuation in a respiratory rate, the depth of respiration, blood pressure, brain waves, cerebral blood flow (CBF), pupil diameter, nose temperature, blinking, and movement of a line of sight has been used.”
	For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sheela Rao/Examiner, Art Unit 2119                                                                                                                                                                                                        June 9, 2022


/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119